      Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 1 of 15



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov
                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                             Case No. 2:16-cr-631 DAK

         Plaintiff,                                       UNITED STATES’
                                                         PROPOSED SPECIAL
                                                           VERDICT FORM
 v.

  AARON MICHAEL SHAMO,                                    Judge Dale A. Kimball


         Defendant.


The United States of America, by and through Michael Gadd, Special Assistant United

States Attorney, hereby requests the Court present the jury with the following proposed

Special Verdict Form. To date, the defense has not signaled its objection to this form.

                                                Respectfully Submitted,
                                                JOHN W. HUBER
                                                United States Attorney


                                                /s/ Michael Gadd
                                                MICHAEL GADD
                                                Special Assistant United States Attorney
      Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 2 of 15




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                        SPECIAL VERDICT FORM

         Plaintiff,
 v.                                               Case No. 2:16-cr-631 DAK

 AARON MICHAEL SHAMO,                             District Judge Dale A. Kimball

         Defendant.



We, the jury duly impaneled in the above-entitled case, find the defendant AARON MICHAEL
SHAMO:

Count 1—Engaging in a Continuing Criminal Enterprise

1. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 1 of the Indictment.
If you found the defendant not guilty of Count 1, do not answer questions 1a, 1b, and 1c. If you
found the defendant guilty of Count 1, please answer questions 1a, 1b, and 1c.

1a. Having found the defendant guilty of Count 1, do you also unanimously find that the United
States proved beyond a reasonable doubt that the amount of controlled substance attributable to
the defendant was at least 12,000 grams of a mixture or substance containing a detectable amount
of Fentanyl?

Proven   □              Not Proven   □
1b. Having found the defendant guilty of Count 1, do you also unanimously find that the United
States proved beyond a reasonable doubt that the defendant was a principal administrator,
organizer, or leader of the enterprise?

Proven   □              Not Proven   □
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 3 of 15



1c. Please indicate by checking the box for each alleged underlying violation below whether you
unanimously find the United States proved the defendant committed the violation beyond a
reasonable doubt.

The List of Underlying Violations

   Conspiracy to Distribute Fentanyl Resulting in Death of R.K., all in violation of Title 21,
   United States Code, Sections 841(a)(1) and 846, and Title 18, United States Code, Section 2;

              Proven   □             Not Proven   □
   Conspiracy to Distribute Alprazolam, all in violation of Title 21, United States Code,
   Sections 841(a)(1) and 846, and Title 18, United States Code, Section 2;

              Proven   □             Not Proven   □
   The violation alleged in Count 2, Aiding and Abetting the Importation of a Controlled
   Substance;

              Proven   □             Not Proven   □
   The violation alleged in Count 3, Aiding and Abetting the Importation of a Controlled
   Substance;

              Proven   □             Not Proven   □
   The violation alleged in Count 4, Aiding and Abetting the Importation of a Controlled
   Substance;

              Proven   □             Not Proven   □
   The violation alleged in Count 5, Possession of Fentanyl with Intent to Distribute;

              Proven   □             Not Proven   □
   The violation alleged in Count 6, Aiding and Abetting the Distribution of Fentanyl Resulting
   in Death;

              Proven   □             Not Proven   □
   The violation alleged in Count 7, Manufacture of Alprazolam;

              Proven   □             Not Proven   □
        Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 4 of 15



       The violation alleged in Count 10, Use of the U.S. Mail in Furtherance of a Drug Trafficking
       Offense;

                  Proven   □              Not Proven   □
    Aiding and Abetting the Attempted Distribution of a Controlled Substance, namely Fentanyl, on
    or about the following dates to the following addressees, each in violation of Title 21, United
    States Code, Sections 841(a)(1) and 846, and Title 18, United States Code, Section 2:



                                Addressee                  Number      Controlled
Proven Not
                  Date           Initials        State     of Pills    Substance       Markings

  □     □      11/18/2016          R.L.          MA        20,000       Fentanyl         A 215

  □     □      11/18/2016          J.H.          OH         2,000       Fentanyl         A 215

  □     □      11/18/2016          B.W.           AL        2,000       Fentanyl         A 215

  □     □      11/18/2016          Y.C.          OH         1,100       Fentanyl         A 215

  □     □      11/18/2016          N.L.           NJ        1,000       Fentanyl         A 215

  □     □      11/18/2016          D.A.           NJ        1,000       Fentanyl         A 215

  □     □      11/18/2016          F.C.          AK         1,000       Fentanyl         A 215

  □     □      11/18/2016        P.T.A.C.        MD         1,000       Fentanyl          M/30

  □     □      11/18/2016          L.S.          MN         1,000       Fentanyl          M/30

  □     □      11/18/2016          V.R.          WA         1,000       Fentanyl         A 215

  □     □      11/18/2016          S.W.           NC        1,000       Fentanyl         A 215

  □     □      11/18/2016          G.M.          NV          500        Fentanyl         A 215

  □     □      11/18/2016          L.F.           PA         500        Fentanyl          M/30

  □     □      11/18/2016          S.R.          WA          200        Fentanyl          M/30

  □     □      11/18/2016          R.B.          OH          150        Fentanyl         A 215

  □     □      11/18/2016          D.P.          MA          150        Fentanyl         A 215
       Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 5 of 15




                           Addressee             Number     Controlled
Proven Not     Date         Initials     State   of Pills   Substance    Markings

  □    □     11/18/2016   CBS.I., M.W.    KS       100       Fentanyl     A 215

  □    □     11/18/2016       M.J.       KY        100       Fentanyl     A 215

  □    □     11/18/2016       P.F.        IL       100       Fentanyl     A 215

  □    □     11/18/2016       J.P.        PA       100       Fentanyl     A 215

  □    □     11/18/2016      M.S.        NC        100       Fentanyl     A 215

  □    □     11/18/2016       F.O.       LA        100       Fentanyl     M/30

  □    □     11/18/2016      M.L.        NC        100       Fentanyl     A 215

  □    □     11/18/2016      T.M.         CT       60        Fentanyl     M/30

  □    □     11/18/2016       J.T.       OR        50        Fentanyl     M/30

  □    □     11/18/2016      A.M.        MT        40        Fentanyl     M/30

  □    □     11/18/2016     D.L.G.       MT        40        Fentanyl     A 215

  □    □     11/18/2016      M.M.        NY        30        Fentanyl     M/30

  □    □     11/18/2016      J.M.L.      MD        27        Fentanyl     A 215

  □    □     11/18/2016       J.M.        IL       22        Fentanyl     M/30

  □    □     11/18/2016      A.B.        CO        20        Fentanyl     M/30

  □    □     11/18/2016      A.G.        KY        20        Fentanyl     A 215

  □    □     11/18/2016      M.P.        MN        16        Fentanyl     A 215

  □    □     11/18/2016       J.T.       OR        14        Fentanyl     M/30

  □    □     11/18/2016       A.T.       VA        12        Fentanyl     M/30

  □    □     11/18/2016       T.E.        SC       12        Fentanyl     M/30

  □    □     11/18/2016      N.A.        CA        12        Fentanyl     A 215
       Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 6 of 15




                            Addressee              Number     Controlled
Proven Not     Date          Initials      State   of Pills   Substance    Markings

  □    □     11/18/2016        C.           PA       11        Fentanyl     M/30

  □    □     11/18/2016   K.M.T.T.S.T.R.   OK        11        Fentanyl     M/30

  □    □     11/18/2016      K.M.H.         SC       11        Fentanyl     M/30

  □    □     11/18/2016        L.P.        NY        11        Fentanyl     M/30

  □    □     11/18/2016        B.S.        OH        11        Fentanyl     A 215

  □    □     11/18/2016        R.P.         PA       11        Fentanyl     A 215

  □    □     11/18/2016       A.B.         MO        11        Fentanyl     M/30

  □    □     11/18/2016        J.G.        NY        11        Fentanyl     M/30

  □    □     11/18/2016        M.J.        CA        11        Fentanyl     M/30

  □    □     11/18/2016        J.S.         PA       11        Fentanyl     A 215

  □    □     11/18/2016        S.F.         PA       11        Fentanyl     A 215

  □    □     11/18/2016       G.T.         TX        11        Fentanyl     M/30

  □    □     11/18/2016        J.R.         CT       11        Fentanyl     A 215

  □    □     11/18/2016       M.D.          NJ       10        Fentanyl     A 215

  □    □     11/18/2016       B.B.         CO        10        Fentanyl     A 215

  □    □     11/20/2016       A.W.         WA       5,000      Fentanyl     M/30

  □    □     11/20/2016       Y.C.         OH       1,100      Fentanyl     A 215

  □    □     11/20/2016        J.R.        MN       1,000      Fentanyl     M/30

  □    □     11/20/2016        A.P.        KY       1,000      Fentanyl     A 215

  □    □     11/20/2016       D.R.         DE        500       Fentanyl     M/30

  □    □     11/20/2016     L.R.T.A.S.      NJ       500       Fentanyl     A 215
       Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 7 of 15




                          Addressee           Number     Controlled
Proven Not     Date        Initials   State   of Pills   Substance    Markings

  □    □     11/20/2016     A.M.      MN        500       Fentanyl     A 215

  □    □     11/20/2016     M.C.       SC       200       Fentanyl     A 215

  □    □     11/20/2016     T.J.       FL       200       Fentanyl     A 215

  □    □     11/20/2016     M.S.      NC        200       Fentanyl     M/30

  □    □     11/20/2016     G.D.      VA        150       Fentanyl     A 215

  □    □     11/20/2016     A.H.       PA       100       Fentanyl     A 215

  □    □     11/20/2016     J.R.      NC        100       Fentanyl     A 215

  □    □     11/20/2016     C.D.      MA        100       Fentanyl     A 215

  □    □     11/20/2016     A.H.      VA        100       Fentanyl     A 215

  □    □     11/20/2016     N.M.      ME        100       Fentanyl     A 215

  □    □     11/20/2016     N.Y.       MI       100       Fentanyl     A 215

  □    □     11/20/2016     M.J.      KY        100       Fentanyl     A 215

  □    □     11/20/2016     D.L.       FL       100       Fentanyl     M/30

  □    □     11/20/2016     J.B.      TX        100       Fentanyl     M/30

  □    □     11/20/2016     A.W.      TX        13        Fentanyl     M/30
     Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 8 of 15



The List of Underlying Violations, cont.

Aiding and Abetting the Attempted Distribution of a Controlled Substance, namely Alprazolam,
on or about the following dates to the following addressees, each in violation of Title 21, United
States Code, Sections 841(a)(1) and 846, and Title 18, United States Code, Section 2:



                                Addressee               Number        Controlled
   Proven Not         Date       Initials      State    of Pills      Substance       Markings

      □      □    11/18/2016       W.R.        WA        10,000       Alprazolam        GG 249

      □      □    11/18/2016       H.W.         NJ       10,000       Alprazolam        GG 249

      □      □    11/18/2016       A.W.         NY        5,000       Alprazolam        GG 249

      □      □    11/18/2016       A.M.         CA        5,000       Alprazolam        GG 249

      □      □    11/18/2016        C.R.       WV         2,000       Alprazolam        GG 249

      □      □    11/18/2016        R.L.        FL        2,000       Alprazolam        GG 249

      □      □    11/18/2016        J.L.        CA        2,000       Alprazolam        GG 249

      □      □    11/18/2016        B.J.        LA        2,000       Alprazolam        GG 249

      □      □    11/18/2016         L.         NY        2,000       Alprazolam        GG 249

      □      □    11/18/2016        A.K.        WI        2,000       Alprazolam        GG 249

      □      □    11/18/2016        J.B.        TX        1,000       Alprazolam        GG 249

      □      □    11/18/2016        A.F.        GA         200        Alprazolam        GG 249

      □      □    11/18/2016       S.W.         NC         100        Alprazolam        GG 249

      □      □    11/18/2016        P.H.        PA         100        Alprazolam        GG 249

      □      □    11/18/2016        J.T.        OR         100        Alprazolam        GG 249

      □      □    11/18/2016        A.S.        TX         100        Alprazolam        GG 249

      □      □    11/18/2016        R.K.        NC         100        Alprazolam        GG 249
 Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 9 of 15




                          Addressee           Number     Controlled
Proven Not     Date        Initials   State   of Pills   Substance    Markings

  □    □     11/18/2016     D.C.       IL       100      Alprazolam   GG 249

  □    □     11/18/2016     R.T.      TN        100      Alprazolam   GG 249

  □    □     11/18/2016     F.W.      NC        100      Alprazolam   GG 249

  □    □     11/18/2016     D.C.       IL       100      Alprazolam   GG 249

  □    □     11/18/2016     R.T.      TN        100      Alprazolam   GG 249

  □    □     11/18/2016     F.W.      NC        100      Alprazolam   GG 249

  □    □     11/18/2016     X.C.      OH        100      Alprazolam   GG 249

  □    □     11/18/2016     D.H.       FL       50       Alprazolam   GG 249

  □    □     11/20/2016     N.K.      MA       2,000     Alprazolam   GG 249

  □    □     11/20/2016     G.R.      TX       2,000     Alprazolam   GG 249

  □    □     11/20/2016     J.O.       SC      2,000     Alprazolam   GG 249

  □    □     11/20/2016     C.L.      OR       2,000     Alprazolam   GG 249

  □    □     11/20/2016    Mrs. L.     MI      1,000     Alprazolam   GG 249

  □    □     11/20/2016     A.S.      NC       1,000     Alprazolam   GG 249

  □    □     11/20/2016     J.H.      TN       1,000     Alprazolam   GG 249

  □    □     11/20/2016     Y.C.      OH        500      Alprazolam   GG 249

  □    □     11/20/2016      J.S.      MI       200      Alprazolam   GG 249

  □    □     11/20/2016     N.H.       SC       100      Alprazolam   GG 249

  □    □     11/20/2016     C.S.      TN        100      Alprazolam   GG 249

  □    □     11/20/2016     J.H.      LA        100      Alprazolam   GG 249

  □    □     11/20/2016     D.C.       IL       100      Alprazolam   GG 249
Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 10 of 15




                          Addressee           Number     Controlled
Proven Not     Date        Initials   State   of Pills   Substance    Markings

  □    □     11/20/2016     S.S.      GA        100      Alprazolam   GG 249

  □    □     11/20/2016     A.L.      CA        100      Alprazolam   GG 249

  □    □     11/20/2016     D.L.       SC       100      Alprazolam   GG 249

  □    □     11/20/2016     P.O.      GA        100      Alprazolam   GG 249

  □    □     11/20/2016     Z.W.      NY        100      Alprazolam   GG 249

  □    □     11/20/2016     C.G.      MS        100      Alprazolam   GG 249
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 11 of 15



The List of Underlying Violations, cont.
Aiding and Abetting the Use of the U.S. Mail in Furtherance of a Drug Trafficking Offense on
the following dates by delivering packages to the post office addressed to the following
addressees, containing the following controlled substances, each in violation of Title 21, United
States Code, Section 843(b) and Title 18, United States Code, Section 2:

                                Addressee               Number        Controlled
  Proven Not         Date        Initials      State    of Pills      Substance       Markings

     □     □      11/22/2016       M.E.         SD       5,000         Fentanyl          M/30

     □     □      11/22/2016        E.J.        NC       5,000         Fentanyl          M/30

     □     □      11/22/2016       K.V.         NJ       2,000         Fentanyl         A 215

     □     □      11/22/2016    Mr. McG.       WA        1,000         Fentanyl         Mixed

     □     □      11/22/2016       E.S.         NC        500          Fentanyl          M/30

     □     □      11/22/2016       R.W.         SC        500          Fentanyl         A 215

     □     □      11/22/2016       G.V.         VA        100          Fentanyl          M/30

     □     □      11/22/2016       E.B.         CT        100          Fentanyl         A 215

     □     □      11/22/2016       M.T.         IL        100          Fentanyl          M/30

     □     □      11/22/2016       B.F.         ND        100          Fentanyl          M/30

     □     □      11/22/2016       C.S.         CO         50          Fentanyl          M/30

     □     □      11/22/2016       S.H.         OH         50          Fentanyl          M/30

     □     □      11/22/2016       B.M.         AL       50,000      Alprazolam         GG 249

     □     □      11/22/2016        J.S.        CA       50,000      Alprazolam         GG 249

     □     □      11/22/2016       T.G.         NC       20,000      Alprazolam         GG 249

     □     □      11/22/2016       M.D.         CA       2,000       Alprazolam         GG 249

     □     □      11/22/2016       M.T.         VA       2,000       Alprazolam         GG 249

     □     □      11/22/2016       T.D.         IL        100        Alprazolam         GG 249
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 12 of 15



The List of Underlying Violations, cont.


   □ Aiding and Abetting the Attempted Distribution of a Controlled Substance, namely
       Fentanyl, on or about November 20, 2016, to J.G., aka “trustworthymoney,” through
       A.L., all in violation of Title 21, United States Code, Sections 841(a)(1) and 846, and
       Title 18, United States Code, Section 2;

   □ Aiding and Abetting the Distribution of Fentanyl on or about April 6, 2016, to E.B., all in
       violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United States
       Code, Section 2;

   □ Aiding and Abetting the Distribution of Fentanyl on or about March 3, 2016, to C.V., all
       in violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United States
       Code, Section 2; and

   □ Aiding and Abetting the Distribution of Fentanyl on or about August 3, 2016, to G.K., all
       in violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United States
       Code, Section 2.
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 13 of 15



Count 2—Aiding and Abetting the Importation of Fentanyl

2. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 2 of the Indictment.
If you found the defendant not guilty of Count 2, do not answer question 2a. If you found the
defendant guilty of Count 2, please answer question 2a:

2a. Having found the defendant guilty of Count 2, do you also unanimously find that the United
States proved beyond a reasonable doubt that the amount of controlled substance attributable to
the defendant was at least 40 grams of a mixture or substance containing a detectable amount of
Fentanyl?

Proven   □            Not Proven   □
Count 3—Aiding and Abetting the Importation of Alprazolam

3. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 3 of the Indictment.
Count 4—Aiding and Abetting the Importation of Fentanyl

4. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 4 of the Indictment.
If you found the defendant not guilty of Count 4, do not answer question 4a. If you found the
defendant guilty of Count 4, please answer question 4a:

4a. Having found the defendant guilty of Count 4, do you also unanimously find that the United
States proved beyond a reasonable doubt that the amount of controlled substance attributable to
the defendant was at least 40 grams of a mixture or substance containing a detectable amount of
Fentanyl?

Proven   □            Not Proven   □
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 14 of 15



Count 5—Possession of Fentanyl with Intent to Distribute

5. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 5 of the Indictment.
If you found the defendant not guilty of Count 5, do not answer question 5a. If you found the
defendant guilty of Count 5, please answer question 5a:

5a. Having found the defendant guilty of Count 5, do you also unanimously find that the United
States proved beyond a reasonable doubt that the amount of controlled substance attributable to
the defendant was at least 400 grams of a mixture or substance containing a detectable amount of
Fentanyl?

Proven   □            Not Proven   □
Count 6—Distribution of Fentanyl that Resulted in Death

6. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 6 of the Indictment.
Count 7—Manufacture of Alprazolam

7. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 7 of the Indictment.
Count 8—Adulteration of Drugs

8. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 8 of the Indictment.
    Case 2:16-cr-00631-DAK-PMW Document 244 Filed 08/05/19 Page 15 of 15



Count 9—Adulteration of Drugs

9. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 9 of the Indictment.
Count 10—Use of the U.S. Mail in furtherance of a Drug Trafficking Offense

10. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 10 of the Indictment.
Count 11—Conspiracy to Commit Money Laundering

11. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 11 of the Indictment.
Count 12—Money Laundering Promotion or Concealment

12. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 12 of the Indictment.
Count 13—Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity

13. We, the jury duly impaneled in the above-entitled case, find the defendant AARON
MICHAEL SHAMO:

□ NOT GUILTY □ GUILTY as to Count 13 of the Indictment.
DATED this ____ day of September, 2019.

                                            ______________________________
                                            FOREPERSON
